Citation Nr: 0841645	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1972 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

It is more likely than not that the veteran's hepatitis C was 
incurred during active service.


CONCLUSION OF LAW

Service connection for hepatitis C is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disability first shown after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran has stated that his current hepatitis C began in 
service.  The veteran's service medical records (SMRs) are 
silent for any complaints, treatments or diagnoses of 
hepatitis C during active service. 

The veteran was diagnosed as having hepatitis C in October 
2003.  In February 2004, the veteran submitted a "risk 
factors for hepatitis" questionnaire, on which the only risk 
factor he cited was having a tattoo or body piercing.  
Indeed, the service medical records indicate that the veteran 
had no tattoos upon enlisting yet displayed one tattoo on his 
chest upon separation.

The veteran contends that he contracted hepatitis C via 
unsanitary air injector vaccinations during service.  The 
veteran described waiting in a long line of servicemen, 
proceeding to walk one at a time between two corpsmen who 
were administering vaccinations, and receiving simultaneous 
inoculations in both arms.  The veteran described blood 
running down his and other individuals' arms after receiving 
the injections and the injectors not being cleaned in between 
uses.  He stated that he received a number of vaccinations in 
this manner, predominantly during boot camp.

In July 2004, the veteran submitted a medical statement from 
Alan Glombicki, M.D., of St. Luke's Texas Liver Institute, 
supporting the contention regarding the etiology of his 
disease.  Dr. Glombicki wrote, 

[the veteran] served in the armed 
services during the Vietnam Era when 
vaccines were administered by air 
injectors.  As he denies other risk 
factors, such as recreational 
polypharmacy, sexual promiscuity, or 
transfusion, we believe it is more likely 
than not that he contracted his chronic 
Hepatitis C as an occupational illness 
during mandatory on the job activity.

Giving the veteran the benefit of the doubt that the disease 
originated in service, the Board finds that his private 
physician's opinion is entitled to great probative weight, as 
it took into account all of the relevant medical evidence as 
well as the veteran's history.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the time of 
origin of the veteran's hepatitis C will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
James L. March,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


